DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feature extractor” in claims 4 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically such description is that of instant specification ¶0004 – uses software, ¶0071 – performs logic, see also fig. 14 and related description showing feature extractor 226 as part of operation processing part 205 of inference system 200. See also ¶0036 – hardware and software cooperate to perform functions described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2013/0339526 to Ruellan.

With regard to independent claim 1,
	Ruellan teaches an inference system comprising a memory storing a set of rules each defining facts and a relation between the facts, weights representing importance levels of the rules, input data, a query (Ruellan: ¶0083 – memory. Examiner notes that memory is not itself defined or limited by the type of information being stored in the memory at a given time. See fig. 6 memory, e.g. 604-606.), and a program instruction, and comprising a processor connected to the memory, wherein the processor is programmed to execute the program instruction (Ruellan: ¶0229, ¶0232 – instructions associated with memory, executed by CPU 611 of fig. 6.) for: 
	calculating an importance level of each fact type of the facts defined by the rules; 
	generating, for each fact type, fact data in which true/false is observed as a fact by a number corresponding to the importance level of the fact type, from the input data (Ruellan: ¶0354 reads in part, “…the level of importance of the resource is first determined, then hash values are computed using the hash functions associated with the determined level of importance (i.e. group), and the Boolean values having the computed hash values as index are checked, taking into account the mapping rules…” Examiner notes that a hash determination is a “fact”.); 
	performing probabilistic inference of a result of the query by using the fact data, the rules, and the weights (Ruellan: ¶¶0173-0174 – determination of false positive probability, with discussion of calculated probability at ¶0176. See also above citations directed to Boolean values for indexing, mapping rules used and importance level, i.e. “weight”. Examiner notes that internal and external communication of the system, e.g. “read”, is a “query”.); and 
	outputting a result of the inference. (Ruellan: ¶0135 – fig. 6 shows a system to implement the teachings. See fig. 6 – screen 609, which according to ¶0224 shows a user a graphical user interface. Examiner notes that resulting execution following the above teachings directed to probability calculation would read upon the term “a result of the inference”, in view of the above citations directed to probabilistic inference.)

With regard to dependent claim 2, which depends upon independent claim 1,
	Ruellan teaches the inference system according to Claim 1, wherein: 
	the input data is a set of the fact data; and 
	the processor is programmed to, in the generating the fact data, for each fact type, sample, the fact data by a number corresponding to the importance level of the fact type, from the input data. (Ruellan: ¶¶0173-0174 – determination of false positive probability, with discussion of calculated probability at ¶0176. See also above citations directed to Boolean values for indexing, mapping rules used and importance level, i.e. “weight”. Examiner notes that internal and external communication of the system, e.g. “read”, is a “query”.)

	Claims 8 and 15 are similar in scope to claim 1 and are both rejected under a similar rationale.

	Claim 9 is similar in scope to claim 2 and is being rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruellan in view of US Pre-Grant Publication 2012/0117082 to Koperda.

With regard to dependent claim 3, which depends upon independent claim 1,
	Ruellan teaches the inference system according to Claim 1.
	Ruellan does not fully and explicitly teach wherein: 
	the input data includes unstructured data; and 
	the processor is programmed to, in the generating the fact data, for each fact type, extract the fact data by a number corresponding to the importance level of the fact type, from the unstructured data.  
	Koperda teaches a system wherein: 
	input data includes unstructured data (Koperda: ¶0178 – analysis of free-form text, i.e. unstructured data. See abstract – processing documents display of requested document data as discussed further in ¶0481.); and 
	a processor is programmed to, in generating fact data, for each of a fact type, extract the fact data by a number corresponding to an importance level of the fact type, from the unstructured data. (Koperda: ¶0389, ¶0401, ¶0453, ¶0513 – importance level associated with type of document. See above citations directed to unstructured data.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the generating importance level based upon fact type of Koperda into the fact inference system of Ruellan by programming the instructions of Ruellan (Ruellan: ¶0229, ¶0232) to generate importance level based upon fact type, as taught by Koperda. Both systems are directed to use and updating of probabilistic weights to improve computing procedures being performed (Ruellan: ¶¶0173-0174; Koperda: ¶0389, ¶0401, ¶0453, ¶0513). An advantage obtained through generating importance level based upon fact type would have been desirable to implement into the fact inference system of Ruellan. In particular, the motivation to combine the Ruellan and Koperda references would have been to better understand and extract significant words through increasing metric accuracy. (Koperda: ¶0011)


With regard to dependent claim 4, which depends upon dependent claim 3,
	Ruellan and Koperda teach the inference system according to Claim 3, wherein the processor includes a feature extractor configured to extract the fact data from the unstructured data. (Koperda: ¶0015 – extraction of words. See ¶¶0177-0178 –extraction of words, where analysis of free-form text, i.e. unstructured data, occurs. Examiner notes that the term extractor is being interpreted for the purposes of examination as comprising hardware, software or a combination of the two, as is found in Ruellan: ¶0229, ¶0232 – instructions associated with memory, executed by CPU 611 of fig. 6).

With regard to dependent claim 5, which depends upon independent claim 1,
	Ruellan teaches the inference system according to Claim 1.
	Ruellan does not fully and explicitly teach wherein the processor is programmed to, in the calculating the importance level, calculate an importance level of each fact type based on the weights of the rules.  
	Koperda teaches a system wherein a processor is programmed to, in the calculating an importance level, calculate an importance level of fact type based on weights of rules. (Koperda: ¶0389, ¶0401, ¶0453, ¶0513 – importance level associated with type of document. See abstract – processing documents display of requested document data as discussed further in ¶0481. Examiner notes that aside from document rules explicitly taught for document analysis, the associations of importance level with document would also read upon the broadest reasonable interpretation of the recited claim term, “rules”.)
	Examiner notes that the statement of motivation to combine the Ruellan and Koperda references set forth above in support of the grounds of rejection of dependent claim 3 are likewise applicable hereto.

With regard to dependent claim 6, which depends upon independent claim 1,
	Ruellan teaches the inference system according to Claim 1.
	Ruellan does not fully and explicitly teach wherein the processor is programmed to, in the calculating the importance level, calculate an importance level of each fact type based on a minimum number of links from a fact type to a fact type that becomes the query in a network in which fact types of the facts related by the rules are connected by links.  
	Koperda teaches a system wherein a processor is programmed to, in calculating an importance level, calculate an importance level of each fact type based on a minimum number of links from a fact type to a fact type that becomes a query in a network in which fact types of facts related by rules are connected by links. (Koperda: ¶0488 reads, “The significant words from the reference document are selected (block 422). In the preferred embodiment a word is significant if it is one of the identified SearchWords, has a minimum word importance value in the reference document of 0.1 in the specified document section (i.e. Description of the Invention) or was a word requested by the user (none specified in this example). The selected words are processed one at a time (alternate embodiments would allow parallel processing of the words) in block 424.” Examiner notes that the minimum number of links to a previous query in the example being taught is one, in that at least one previous query need identify the word for the respective “rule” to be invoked.)
	Examiner notes that the statement of motivation to combine the Ruellan and Koperda references set forth above in support of the grounds of rejection of dependent claim 3 are likewise applicable hereto.

	Claims 10-13 are each similar in scope to claims 3-6 respectively and are each rejected under a similar respective rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruellan in view of US Pre-Grant Publication 2014/0136542 to Cooper.

With regard to dependent claim 7, which depends upon independent claim 1,
	Ruellan teaches the inference system according to Claim 1.
	Ruellan does not fully and explicitly teach wherein the processor is programmed to, in the generating the fact data, stop generating the fact data when a totality of the fact data of each fact type reaches a preset value.
	Cooper teaches a system wherein a processor is programmed to, in generating fact data, stop generating the fact data when a totality of the fact data of each of a fact type reaches a preset value. (Cooper: ¶0048 – stopping condition until document number in a cluster reaches a present value. See claims 3 and 10 – number of documents per cluster is the stopping condition. See also ¶0007 – examples of known stopping conditions.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fact type stopping condition of Cooper into the fact inference system of Ruellan by programming the instructions of Ruellan (Ruellan: ¶0229, ¶0232) to stop performing document selection activity based upon reaching a preset value relating to a category, as taught by Cooper. Both systems are directed to use and updating of probabilistic weights to improve computing procedures being performed (Ruellan: ¶¶0173-0174; Cooper: ¶0027). An advantage obtained through stopping to perform document selection activity based upon reaching a preset value relating to a category would have been desirable to implement into the fact inference system of Ruellan. In particular, the motivation to combine the Ruellan and Cooper references would have been to improve the quality of grouping, thereby improving quality of searching. (Cooper: ¶¶0027-0028)

	Claim 14 is similar in scope to claim 7 and is being rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2017/0300573 to He for use of stopping conditions associated with fact gathering
	-US Pre-Grant Publication 2015/0058349 to Ranmani for use of stopping conditions associated with fact gathering
	-US Pre-Grant Publication 2017/0308986 to Simpson for time tracking and location for fact data
	-US Pre-Grant Publication 2012/0278321 to Traub for display of attribute data
	-US Pre-Grant Publication 2011/0184941 to El-Charif for simulation of change metrics
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        


/HUAWEN A PENG/Primary Examiner, Art Unit 2157